DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement(s) filed on 7/21/2021 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15177481, filed on 6/9/2016.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,929,890 in view of Al-Safadi et al. (US 2013/0177089, cited in the IDS, hereinafter “Al-Safadi”)
Regarding claim 1, claim 1 of US 9,929,890 discloses a transmitter, comprising at least one processor to implement: 
a peak to average power ratio (PAPR) reducer configured to generate a signal for reducing the PAPR of an orthogonal frequency division multiplexing (OFDM) symbol, 
wherein a fast Fourier transform (FFT) size of the OFDM symbol is 16K, and 
wherein the PAPR reducer generates the signal for reducing the PAPR of the OFDM symbol using a set of carriers having carrier indices [as recited in claim 1].
Claim 1 of US 9,929,890 does not expressly disclose a receiving apparatus comprising: 
a receiver configured to receive a frame comprising an orthogonal frequency division multiplexing (OFDM) symbol from a transmitting apparatus; and 
a processor configured to process the received frame based on positions of reserved tones for reducing a peak to average power ratio (PAPR) reduction, 
wherein a Fast Fourier transform (FFT) size of the OFDM symbol is 16K, and 
wherein the positions of reserved tones are represented by a set of carriers having the same carrier indices as claim 1 of US 9,929,890.
Al-Safadi discloses a PAPR reduction scheme at a transmitter 200 with IFFT block 204 using tone reservation, and a receiver uses the reserved tones to reduce PAPR from the received OFDM signal, using an FFT 216, implementable with a processor (Fig. 2, para. 0041 and 0091). Thus, Al-Safadi suggests using a corresponding transmitter and receiver implemented with processors to reduce PAPR using reserved tones.
Therefore, it would have been obvious to one of ordinary skill in the art to implement a receiver corresponding to the transmitter disclosed by claim 1 of US 9,929,890 to achieve the PAPR reduction in a communication system, since this is suggested by a similar PAPR reduction system disclosed by Al-Safadi.
Claims 2-8 are virtually identical in subject matter to corresponding claims 2-8 of US 9,929,890, and are also rejected.


Claims 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-14 of U.S. Patent No. 11,115,254. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose all the subject matter recited in the claims of the present application.
Regarding claim 9, claim 9 of US 11,115,254 discloses a corresponding transmitter that functionally performs the same transmitting method of claim 9 of the present application. 
Claims 10-14 are virtually identical in subject matter to corresponding claims 10-14 of US 11,115,254, and are also rejected.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,461,977. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose all the subject matter recited in the claims of the present application.
Regarding claims 1-8, see claims 1-8 of US Patent 10,461,977, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on (571) 272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        4/9/2022